Name: Commission Regulation (EEC) No 2944/92 of 9 October 1992 suspending advance fixing of the export refunds on wheat or meslin flour
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 294/16 Official Journal of the European Communities 10 . 10 . 92 COMMISSION REGULATION (EEC) No 2944/92 of 9 October 1992 suspending advance fixing of the export refunds on wheat or meslin flour Whereas the above situation requires that application of the provisions concerning advance fixing of refunds for the products concerned be temporarily suspended, and that certificates, for which the application is pending, should not be issued, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular the second subparagraph of Article 16 (7) thereof, Whereas Article 16 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the refund may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas there is a danger that the continuation of the present system could give rise to speculative operations ; whereas the advance fixing of the export refunds on wheat or meslin flour should therefore be suspended ; HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the export refunds on the products falling within CN code 1101 00 00 is hereby suspended from 13 to 15 October 1992. Article 2 This Regulation shall enter into force on 13 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p . 1 .